FILED
                             NOT FOR PUBLICATION                             JAN 25 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 JOSEPH L. SIGNORELLI,                            No. 08-16946

               Plaintiff - Appellant,             D.C. No. 4:06-cv-00083-RCC

   v.
                                                  MEMORANDUM *
 FRANK HUGHES, Graham County
 Sheriff; et al.,

               Defendants - Appellees.



                     Appeal from the United States District Court
                              for the District of Arizona
                      Raner C. Collins, District Judge, Presiding

                             Submitted January 11, 2010 **

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        Joseph L. Signorelli, an Arizona state prisoner, appeals pro se from the

district court’s summary judgment on his claim that county jail officers violated his



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes that this case is suitable for
decision without oral argument. See Fed. R. App. P. 34(a)(2).

GT/Research
rights under Title II of the Americans with Disabilities Act (“ADA”), and also

appeals from the order denying of his motions for appointment of counsel. We

have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo summary

judgment. Carmen v. San Francisco Unified Sch. Dist., 237 F.3d 1026, 1029 (9th

Cir. 2001). We review for an abuse of discretion denial of a motion for

appointment of counsel under 28 U.S.C. § 1915. Terrell v. Brewer, 935 F.2d 1015,

1017 (9th Cir. 1991). We affirm.

       The district court properly granted summary judgment because Signorelli

failed to identify any evidence in the record that established that he was disabled as

defined by the ADA. See Carmen, 237 F.3d at 1028-31 (affirming summary

judgment even though there was evidence in the record that may have created a

triable issue, but where that evidence was not explicitly referenced in the

opposition to the motion); Weinreich v. L.A. County Metro. Transp. Auth., 114
F.3d 976, 978 (9th Cir. 1997) (explaining that to state a claim of disability

discrimination under Title II, the plaintiff must allege, inter alia, that he is an

individual with a disability).

       The district court did not abuse its discretion by denying Signorelli’s

motions for appointment of counsel in light of a determination that Signorelli was

able to articulate his claims and failed to demonstrate a likelihood of success on the


GT/Research                                  2                                        08-16946
merits. See Terrell, 935 F.2d at 1017(“The court may appoint counsel under

section 1915[ ] only under exceptional circumstances. A finding of exceptional

circumstances requires an evaluation of both the likelihood of success . . . and the

ability of the petitioner to articulate his claims pro se . . . .”) (internal quotation

marks omitted).

       We do not consider issues that Signorelli raised for the first time in his reply

brief. See Eberle v. City of Anaheim, 901 F.2d 814, 818 (9th Cir. 1990) (“It is well

established in this circuit that the general rule is that appellants cannot raise a new

issue for the first time in their reply briefs.”) (quotation marks, brackets, and

citations omitted); see also California Pro-Life Council, Inc. v. Randolph, 507 F.3d
1172, 1188 n.20 (9th Cir. 2007).

       Signorelli’s remaining contentions are not persuasive.

       AFFIRMED.




GT/Research                                  3                                       08-16946